This opinion is subject to administrative correction before final disposition.




                                 Before
                    GASTON, ATTANASIO, and HOUTZ
                        Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                        Jorge A. GRADIZ, Jr.
                    Sergeant (E-5), U.S. Marine Corps
                                Appellant

                         No. 202000183 (f rev)

                         _________________________

                            Decided: 10 May 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary
                             upon further review

                               Military Judges:
                           Jeffrey V. Munoz (trial)
                    Stephen F. Keane (Entry of Judgment)

   Sentence adjudged 29 May 2020 by a general court-martial convened at
   Marine Corps Base Camp Pendleton, California, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, confinement for 18 months, and a bad-conduct discharge. 1




   1The convening authority suspended the reduction to E-1 for a period of six
months.
                 United States v. Gradiz, NMCCA No. 202000183
                               Opinion of the Court

                               For Appellant:
                    Commander Michael E. Maffei, JAGC, USN

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    This case is before us for review a second time. During our initial review,
we set aside the Convening Authority Action [CA Action] and Entry of Judg-
ment [EOJ] and remanded for new post-trial processing. 2 Following completion
of the new CA Action and EOJ, the case has returned to the Court for comple-
tion of appellate review.
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 3
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2 United States v. Gradiz, No. 202000183, 2021 CCA LEXIS 167 (N-M. Ct. Crim.
App. Apr. 7, 2021) (unpublished).
   3   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2